department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c date offic e of c h ief c o u n sel number release date cc dom it a aoo-i-08268-96 uilc memorandum for national director of systems and accounting from heather c maloy deputy associate chief_counsel domestic subject taxability of mileage and other transportation_expenses this chief_counsel_advice is in response to your memorandum dated date issuance of this response was delayed until the publication of revrul_99_7 1999_5_irb_4 date attached which modifies and supersedes earlier service position on the issues involved chief_counsel_advice is not binding on examination or appeals and is not a final case determination this document is not to be relied upon or otherwise cited as precedent legend x issue what are the rules for determining the proper tax treatment of reimbursements that x provides to its personnel who are required to incur daily transportation_expenses in going between their residences and a business location other than the designated office of each conclusion this memorandum provides a general overview of the applicable law and service position in the daily transportation expense deduction and reimbursement area and it addresses the questions raised in your memorandum 1your memorandum does not raise and this response does not address issues concerning the tax treatment of traveling expenses paid_or_incurred while away_from_home_overnight in the pursuit of a trade_or_business see revrul_93_86 1993_2_cb_71 for the proper application of sec_162 to overnight travel_expenses aoo-i-08268-96 facts your memorandum ask sec_5 questions designed to obtain more specific information about the rules in this area our response will specifically address each of your questions law sec_162 of the internal_revenue_code allows a deduction for ordinary and necessary business_expenses paid_or_incurred in carrying_on_a_trade_or_business deductible expenses include business_expenses paid_or_incurred by a taxpayer in_connection_with_the_performance_of_services as an employee 54_tc_374 as discussed below certain daily transportation_expenses of an employee are deductible business_expenses under sec_162 while other daily transportation_expenses of an employee are nondeductible personal expenses under sec_262 sec_62 allows a deduction from gross_income for reimbursed expenses of employees under a reimbursement or other expense allowance arrangement with the employer sec_62 provides that an arrangement will not be treated as a reimbursement or other expense allowance arrangement if the arrangement does not require substantiation of covered expenses or the employee may retain any amounts in excess of substantiated expenses sec_1_62-2 sets forth rules for reimbursement or other expense allowance arrangements and for payments made under such arrangements these rules provide that an amount_paid by an employer to an employee under an arrangement that meets specified requirements is treated as paid under an accountable_plan an amount treated as paid under an accountable_plan is excluded from the employee's gross_income is not reported as wages and is exempt from the withholding and payment of employment_taxes if the arrangement does not satisfy one or more of the specified requirements all amounts paid under the arrangement are treated as paid under a nonaccountable_plan an amount treated as paid under a nonaccountable_plan is included in the employee's gross_income is reported as wages and is subject_to the withholding and payment of employment_taxes the three specific requirements that a reimbursement or other expense allowance arrangement must meet in order to be treated as an accountable_plan are business connection advances allowances or reimbursements under the arrangement must be provided for business_expenses that are deductible under 2the employment_taxes_generally include income_tax_withholding and the federal_insurance_contributions_act taxes aoo-i-08268-96 sec_161 - and that are paid_or_incurred by the employee in_connection_with_the_performance_of_services as an employee of the employer substantiation each business_expense under the arrangement must be substantiated to the payor within a reasonable period of time using adequate_records or other_sufficient_evidence although the elements to be substantiated vary somewhat depending on the type of expense for transportation_expenses the elements are amount time use and business_purpose returning amounts in excess of expenses in general the arrangement must require the employee to return to the payor within a reasonable period of time amounts paid under the arrangement in excess of the expenses substantiated the position of the service on the deductibility of daily transportation_expenses paid_or_incurred by a taxpayer in going between the taxpayer's residence and one or more work locations is succinctly summarized in the holding of revrul_99_7 as follows in general daily transportation_expenses incurred in going between a taxpayer’s residence and a work location are nondeductible commuting expenses however such expenses are deductible under the circumstances described in paragraph or below a taxpayer may deduct daily transportation_expenses incurred in going between the taxpayer’s residence and a temporary_work_location outside the metropolitan area where the taxpayer lives and normally works however unless paragraph or below applies daily transportation_expenses incurred in going between the taxpayer’s residence and a temporary_work_location within that metropolitan area are nondeductible commuting expenses if a taxpayer has one or more regular work locations away from the taxpayer’s residence the taxpayer may deduct daily transportation_expenses incurred in going between the taxpayer’s residence and a temporary_work_location in the same trade_or_business regardless of the distance if a taxpayer’s residence is the taxpayer’s principal_place_of_business within the meaning of sec_280a the taxpayer may deduct daily transportation_expenses incurred in going between the residence and another work location in the same trade_or_business regardless of whether the other work location is regular or temporary and regardless of the distance 3an arrangement for automobile mileage allowances may provide special rules for returning amounts in excess of expenses see section dollar_figure of revproc_98_63 1998_52_irb_25 aoo-i-08268-96 the following rules apply in determining whether a work location is temporary for purposes of rev_rul if employment at a work location is realistically expected to last and does in fact last for year or less the employment is temporary in the absence of facts and circumstances indicating otherwise if employment at a work location is realistically expected to last for more than year or there is no realistic expectation that the employment will last for year or less the employment is not temporary regardless of whether it actually exceed sec_1 year if employment at a work location initially is realistically expected to last for year or less but at some later date the employment is realistically expected to exceed year that employment will be treated as temporary in the absence of facts and circumstances indicating otherwise until the date that the taxpayer’s realistic expectation changes and will be treated as not temporary after that date analysis regarding your general question on the income_tax treatment of daily transportation expense reimbursements for x’s employees the answer to this question depends on whether a particular reimbursement meets the accountable_plan criteria discussed above on page if the reimbursement is paid for deductible daily transportation_expenses and the other accountable_plan criteria are met x's reimbursement of such expenses is excluded from the employee's gross_income is not reported as wages and is not subject_to the withholding and payment of employment_taxes if the reimbursement is paid for nondeductible daily transportation_expenses commuting x's reimbursement of such expenses is treated as paid pursuant to a nonaccountable_plan is included in the employee's gross_income is reported as wages and is subject_to the withholding and payment of employment_taxes now we will address the five specific questions that you posed in your memorandum question the revrul_90_23 c b sets one of the determining factors of taxability as expenses within the metropolitan area is there a definitive description of metropolitan area such as a specific number of miles or if the smsa standard_metropolitan_statistical_area should be used do you have any information about how other employers are defining the metropolitan area revrul_94_47 1994_2_cb_18 which modified and superseded revrul_90_23 and was itself modified and superseded by rev_rul did away with the metropolitan area test for most taxpayers revrul_94_47 was published to obviate the need to deal with the metropolitan area issue or to further define it for most taxpayers and revrul_99_7 continues this approach if a taxpayer with a regular work location goes to a temporary_work_location it makes no difference whether the temporary location is inside or outside the metropolitan area in either situation the daily transportation_expenses of going to the temporary_work_location are deductible revrul_99_7 provides for the aoo-i-08268-96 use of the metropolitan area test only for a taxpayer without a regular work location and only for trips between the taxpayer’s residence and a temporary_work_location outside the metropolitan area where the taxpayer lives and normally works the taxpayer group to which the metropolitan area test still applies is small and does not appear to include x’s employees question revrul_90_23 has another determining factor of taxability as the amount of time that is spent at a temporary location the rev_rul uses the term generally a matter of days or weeks to define services performed on an irregular or short-term basis is there a definitive description of this time period or is the time period set by the particular employer do you have any information about the times that other employers have used to determine taxability revrul_99_7 modifies and supersedes revrul_90_23 by providing a definition of temporary_work_location that generally considers a period of year or less to be a temporary period in the absence of facts and circumstances indicating otherwise question if an employee is assigned to a second location for a long period of time does the taxable_period begin immediately or after the established period of days or weeks has passed as was stated above revrul_99_7 replaced the days or weeks standard with a rule that generally treats a period of year or less as a temporary period in the absence of facts indicating otherwise an employee who has a regular place of business and is assigned to a second work location for a period that is not temporary within the meaning of rev_rul is treated from the beginning of the second work location assignment as incurring nondeductible daily transportation_expenses in going between the employee's residence and that second work location any employer reimbursement of such a nondeductible expense would be made pursuant to a nonaccountable_plan would be included in the employee's gross_income would be reported as wages and would be subject_to the withholding and payment of employment_taxes question should parking and related fees such as tolls be included in the taxable_amount or should it be limited to mileage if the daily transportation expense is a nondeductible commuting expense then items related to that daily transportation such as tolls and parking fees would also be nondeductible personal expenses under sec_262 any reimbursement of such nondeductible expenses would be pursuant to a nonaccountable_plan with the same tax consequences as discussed in the answer to question above question is reimbursement for public transportation or using a private airplane to be considered similar to mileage and related expenses for tax purposes aoo-i-08268-96 neither the code the regulations nor the revenue rulings limit deductions under sec_162 to the expenses of a specific mode of transportation revrul_70_559 1970_2_cb_36 allows a deduction to an employee for the ordinary and necessary expenses of operating the employee's privately owned automobile used on official business in revrul_70_558 1970_2_cb_35 an employee who was authorized by the employer to travel on business by privately owned aircraft was allowed to deduct the ordinary and necessary expenses allocable to the aircraft of course substantiation of such expenses must satisfy the requirements of sec_274 for convenience in computing reimbursements of fixed and operating costs of an automobile a standard mileage rate may be used in lieu of actual expenses see revproc_98_63 1998_52_irb_25 this memorandum is for your general information and is advisory only it is not intended to be conclusive as to the tax consequences for any specific taxpayer if we can be of further assistance please contact george baker of my office at attachment revrul_99_7
